Court of Vice Admiralty Having heard the libel of Abijah Averill against William Blackstock with the Plea of the sd Blackstock thereto, as also all Allegations, proofs, and arguments of the Parties on both Sides, and after due Consideration had thereon, It Appears to me fully prov’d that the sd Averill and Blackstock being Joint owners of the Sloop Call’d the Merrimack had agreed to Send sd Sloop on a voyage to North Carolina and in pursuance thereof had each of them purchas’d and put on board Sundry Goods and merchandize Sutable for Such a Voyage and altho by the Laws Marine partners and owners of Vessels are allow’d under certain Circumstances to Separate their partnership: Yet I conceive it to be highly unreasonable and tending very much to the discouragement of navigation and contrary to the Intent of the Law, that after a voyage is agreed upon and Such a progress made therein as Appears in this Case, one of the partners Should Compel the other to Separate the partnership and thereby frustrate the voyage after they have been at a large Expence, as well in Equipping and fitting out the Vessell as in purchasing and providing a proper Cargo for sd Voyage. It is therefore consider’d and Decreed that the sd Libel be dismissed and that the sd Abijah Averill pay the cost of this Court, Except the Cost of the Interlocutory decree on the Plea against the Jurisdiction of the Court: which Plea being made by the Respondent, it is order’d and decreed that he pay the Cost thereof
S Wickham Dep* Judge